 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    JESSE ARON ROSS,                                        Case No. 2:17-cv-02386-APG-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      BRIAN SANDOVAL, et al.,
10
                                         Defendants.
11

12          This matter is before the Court on Defendants’ Motion to Extend the Stay for Settlement
13   Purposes (ECF No. 72), filed on December 27, 2018.
14          At the Inmate Early Mediation Conference on December 14, 2018, the parties did not reach
15   a settlement, but agreed to continue discussing settlement for an additional 60 days. Defendants,
16   therefore, request that the Court extend the stay that is set to expire on January 14, 2019 for an
17   additional 60 days. The Court grants the motion to extend the stay through March 15, 2019.
18   Accordingly,
19          IT IS HEREBY ORDERED that Defendants’ Motion to Extend the Stay for Settlement
20   Purposes (ECF No. 72) is granted. The parties shall file either a stipulation to dismiss or a status
21   report no later than March 15, 2019.
22          Dated this 2nd day of January, 2019.
23

24
                                                             GEORGE FOLEY, JR.
25                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
